Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on May 28, 2021.
Claims 1, 20 and 21 are amended.
Claims 2, 14-19 canceled.
Claims 1, 3-13 and 20-21 are currently pending and have been examined.
Applicant’s remarks and arguments are addressed below.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Business Value Priority Model 55 (Fig 1) - Also referred to as: Business Value Priority Maintenance Generator (¶ 0021);
Memory System 15 (Fig 1) - Also referred to as: (specialized) Memory System
(¶ 0035);
Failure Prediction Model 50 (Fig 1) - also referred to as: Prediction Model (¶
0051, 0052);
Cognitive Regression Model to Maximize Business Impact 57 (Fig 1) - also

Priority Development Application (¶ 0069);
Business Priority Data Accumulator 56 (Fig 1) - also referred to as Business
Priority Data Accumulator Application (0049);
Malfunction Software Application 32a (Fig 1) - also known as: apparatus
malfunction detection software application (and model) (¶ 35), malfunction software application (¶ 0008, 0009);
Component Malfunction Software Application 32b - also referred to as: component
malfunction detection software application (and model) (¶ 0035)
Predictive Failure Score (¶ 0003) - also referred to as: Predictive Score (¶ 0088), Predictive Score for Failure (¶ 0003)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  The amendments to Claims 1, 20 and 21 include language that is not found in the specification.  The limitation “sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor”, as an inventive concept, is new matter.  The service call to the hardware devices, the maintenance schedule and the business impact factor are all found in the specification, but sending a service call to the hardware devices is not found and therefore is considered new matter.  Because claims 3-13 depend upon independent Claim 1, they are also rejected. 
Claims 1, 3-13 and 20-21
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 20-21 are rejected under 35 U.S.C. 112(b) for indefinite terms.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “send a service call” in Claims 1, 20 and 21 are used by the claim to mean “send a technician,” while the accepted meaning is “schedule a service call” The term is indefinite because the specification does not clearly redefine the term.  Because claims 3-13 depend upon independent Claim 1, they are also rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more. 
Regarding Step 1 of 101 Analysis;
Claims 1, 3-13 are directed to a method of providing a maintenance schedule using a predictive failure score that is prioritized by business impacts (i.e., a process).  Therefore, claim 1, 3-13 are within at least one of the four statutory categories.
Claim 20 is directed to a non-transitory computer readable storage medium of providing a maintenance schedule using a predictive failure score that is prioritized by business impacts (i.e., article of manufacturing).  Therefore, claim 20 is within at least one of the four statutory categories.
Claim 21 is directed to a computer system for providing a maintenance schedule using a predictive failure score that is prioritized by business impacts (i.e., a system).  Therefore, claim 21 is within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  
Claim 1 recites:
A method of providing a maintenance schedule using a predictive failure score that is prioritized by business impacts comprising:
receiving a predictive failure score for each hardware device failure within a plurality of hardware devices to be serviced, wherein the hardware devices are automated teller  {receiving a predictive failure score is a mental process that aligns with observation};
setting at least one window to service said plurality of hardware devices {setting aligns with the two mental process of judgement and observation};
determining a number of service misses for said plurality of hardware devices during said at least one window {determining aligns with the mental process of evaluation};
prioritizing by a processor of the machine learning hardware device each hardware device having a predictive score for failure by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions {prioritizing aligns with the mental process of evaluation};
generating by the processor of the machine learning hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor {generating aligns with the mental process of evaluation}, wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor, the use of prioritizing by business impact factor increasing speed for the processing of the maintenance schedule by the processor {prioritizing aligns with the mental process of evaluation}; and
 sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor. 
Independent Claims 20 and 21 are essentially an article of manufacture claim and a system claim to implement the method of Claim 1; the 35 U.S.C. 101 guidance from the 2019 PEG for Claim 20 and Claim 21 is analogous to Claim 1.
The examiner submits that the foregoing bolded limitations constitute a “mental
process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the Claims 1, 20 and 21 limitations of “prioritizing service to hardware device having a predictive failure score by a business impact factor to provide a maintenance schedule…” in the context of this claim encompasses the user thinking that the higher predictive score for failure be prioritized higher than the lower predictive score for failure.  
Accordingly, independent Claim 1, 20 and 21 recite at least one abstract idea.
Regarding Prong II of the Step 2A
In the present case, Claim 1 has additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
A method of providing a maintenance schedule using a predictive failure score that is prioritized by business impacts comprising:
receiving a predictive failure score for each hardware device failure within a plurality of hardware devices to be serviced;
setting at least one window to service said plurality of hardware devices;
determining a number of service misses for said plurality of hardware devices during said at least one window;
prioritizing by a processor of the machine learning hardware device each hardware device having a predictive score for failure by a business impact factor; and
generating by the processor of the machine learning hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor, wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor.  
sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor.
Independent Claims 20 and 21 are
For the following reasons, the examiner submits that the above-identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a processor to perform the tasks of the failure prediction generator, business priority data accumulator, and business value maintenance generator, also including but limited to, providing, collecting, and prioritizing steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In particular, the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prioritizing information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component;
Thus, taken alone, the additional elements do not integrate the abstract idea into a
practical application. Further, looking at the additional limitations as an ordered combination
or as a whole, the limitations add nothing that is not already present when looking at the
elements taken individually. For instance, there is no indication that the additional elements,
when considered as a whole, reflect an improvement in the functioning of a computer or an
improvement to another technology or technical field, apply or use the above-noted judicial
exception to effect a particular treatment or prophylaxis for a disease or medical condition,
implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
Regarding Step 2B of the 101 Analysis Revised Guidance, 
Representative independent Claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.  Therefore, independent Claim 1 is ineligible under 35 USC §101; {Applicant’s argument do not impact the analysis for Step 2B}.
Dependent Claims 3-13 only elaborate on claim 1, so are rejected on the same basis under 35 U.S.C. 101; {Applicant’s argument do not impact the analysis for Step 2B}.
Independent Claim 20 and 21 are essentially an article of manufacture and system claims to implement the method of Claim 1; the 35 U.S.C. 101 guidance from the 2019 PEG for Claim 1 is analogous to Claim 20 and 21, so are ineligible on the same basis under U.S.C. 101; {Applicant’s argument do not impact the analysis for Step 2B}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adendorff et al. (US 20170083822, hereafter “Adendorff”), and in view of McGraw IV et al. (US 9,342,963, hereafter “McGraw”).
Regarding Claim 1:  Adendorff teaches A method of providing a maintenance schedule using a predictive failure score that is prioritized by business impacts (Adendorff: ¶ 37, Lines 8-13; Equally, the planner may be driving the maintenance schedule to limit disruption on specific time periods, if they relate to important  production capability. In this case, the maximum amount of reduced production capacity can be set as a factor that can drive the optimization outcome. ¶ 37, Lines 8–18; The planner can even set a level of importance (usually in the form of a 'weight' or a priority) to each factor to be optimized and the processor 16 can propose maintenance plan options that optimize those factors taking into account the importance the planner gave to each factor., Examiner notes that ¶ 37 citation brings the prioritization by business factor option to the original rejection.)
Adendorff teaches receiving a predictive failure score for each hardware device failure within a plurality of hardware devices to be serviced (¶ 29, Lines 1-3; A failure function for each component 12 is defined from a predictive maintenance model 22 for the component 12 and the current performance data 24 for the component 12, where the failure function defining the probability of failure of the component 12 in each of a set of time periods.)
Adendorff does not teach wherein the hardware devices are automated teller machines (ATMs).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the maintenance scheduling of Adendorff with the use of the number of deposits as taught by McGraw for the benefit of further monitoring operational status of a SST capability, such as the number of deposits to improve the predictive model of failures toward the goal of avoiding equipment downtime (McGraw, Column 3, Lines 35 - 42).
Adendorff teaches setting at least one window to service said plurality of hardware devices (¶ 21, Line 1-7; divides the time horizon into time buckets that define a set of time periods, measured in hours, days or week as appropriate to the machines and components being considered.);
Adendorff teaches determining a number of service misses for said plurality of hardware devices during said at least one window determining a number of service misses for said plurality of hardware devices during said at least one window (¶ 29, Line 9-12; ¶ 34, Lines 1 – 17; and Fig. 3; In Fig. 3, Adendorff depicts both a properly scheduled maintenance event in one week ('the period") scheduled before the calculated predicted failure and another scheduled maintenance four weeks after the calculated predicted failure (four "service misses")); 
prioritizing by a processor of a machine learning hardware devices (¶ 14, Lines 1-4; Predictive maintenance employs mathematics, statistics and machine learning techniques to estimate expected failure dates so that maintenance can be scheduled shortly before failure.) having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions; wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions (¶ 31, Lines 3-12; The solver 28 is accessible via a user interface 32 which presents the proposed plan(s) to the maintenance planner who can also input parameters and choices to influence the decision making. The role of the system 14 is to provide an optimization model of the maintenance that can be used to decide which maintenance option to use, through the use of an optimization engine, which will depend on the factors that are considered to be most important, such as overall cost or safety margin in respect to failure of components and so on., and ¶ 12, Lines 4-11; There is a need to develop an effective and efficient method and system to support a maintenance planner (who will determine maintenance scheduling) in choosing
the right time to perform maintenance on the machines and their components, with the goal of minimizing the total cost, which can include, for example, the total maintenance costs plus the cost of production losses due to equipment downtime. Examiner notes Adendorff captures the concept of “a number of cross bank transactions” by considering the “cost of production losses due to production downtime” in the maintenance optimization model.  Additionally, the combination of Adendorff and McGraw extend the consideration of the most important factors, 
Adendorff teaches generating by the processor of the machine learning (¶ 14, Lines 1-4; Predictive maintenance employs mathematics, statistics and machine learning techniques to estimate expected failure dates so that maintenance can be scheduled shortly before failure.) hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor (¶ 31, Line 7-12; options. The solver 28 is accessible via a user interface 32 which presents the proposed plan(s) to the maintenance planner who can also input parameters and choices to influence the decision-making. The role of the system 14 is to provide an optimization model of the maintenance that can be used to decide which maintenance option to use, through the use of an optimization engine, which will depend on the factors that are considered to be most important, such as overall cost or safety margin in respect to failure of components and so on.), wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor, the use of prioritizing by said business impact factor (¶ 21, Lines 4-11; The decision variables of the problem define, for each machine 10 and for each component 12, in which time bucket the next component maintenance should take place, in light of the objectives of the maintenance plan.) increasing speed for the processing of the maintenance schedule by the processor. (¶ 17, Line 8-14; The solution involves models that take significantly less time to build and maintain and are less computationally expensive than stochastic simulation models. The solution provides a way to 
McGraw teaches sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor (Col. 1, Lines 60-66, “… notify a technician that a SST may be in need of predictive maintenance.”).  
Regarding Claim 3, Adendorff and McGraw teach the method of claim 1;
Adendorff teaches wherein the business impact factor comprises a number of transactions conducted for said each of the hardware devices having a predictive score (¶ 22, Line 12-16.  Adendorff discloses the influence that the operating conditions of machines, which encompasses the number of transactions conducted, has on the predicted scores and the likelihood of failure).
Regarding Claim 4, Adendorff and McGraw teach the method of claim 3.  
McGraw further teaches wherein the number of transactions are selected from the group consisting of a number of cash withdrawals, a number of deposits, a number of balance checks, a number of cross bank transactions, and a combination thereof (Column 5, Lines 49-51, The monitoring system via the web portal may further display to the requesting customer a current operational status of SSTs that scan deposited checks at locations within a distance of or closest to the particular zip code. The system may display an estimated wait time for using a SST that that scans deposited checks., Examiner notes that the number of deposited were necessarily counted.)
Regarding Claim 13, Adendorff and McGraw teach the method of Claim 1, 
wherein said determining the number of service misses for the plurality of hardware devices during the window includes analyzing the time of the window (¶ 32, Lines 3-5; The graphical user interface 32 provides an illustration of a preferred maintenance option as a matrix of components against time periods; ¶ 34, Lines 1-10; Fig. 3 & 4; The planned maintenance downtime is shown in the table along with the expected unplanned downtime and the total expected downtime. These values are a function of the decision about when maintenance is planned and also for time periods where none is planned the probability of a failure in that week is multiplied by the time cost of an unplanned maintenance, which will generally be greater than the time cost of a planned maintenance. The different  totals are visible for the different time periods used in the Table of Fig. 4, Examiner notes that Adendorff depicts both a properly scheduled maintenance event in one week, which is  scheduled before the calculated predicted failure and another maintenance scheduled four weeks after the calculated predicted failure), analyzing the number of hardware devices in the plurality of hardware devices (¶ 14, Lines 11-16; Pure predictive maintenance recommendations do not take into account the opportunities to combine (when possible) several component maintenance activities in just one equipment downtime to reduce the total
downtime by factoring common module dismounting/mounting needed to operate on the components.), analyzing a number of service technicians performing said maintenance schedule (¶ 13, Line 11; Although these models present the maintenance planner with maintenance plans that show a high utilization of maintenance resources and a low impact of planned maintenance on production,), and analyzing time by said service technicians on service call for the plurality of hardware devices (¶ 24, Lines 1-5; Fig. 3; Finally, to calculate the total expected 
Regarding Claim 20, Adendorff teaches a non-transitory computer readable storage
medium comprising a computer readable program (¶ 44, Lines 1-6; The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer
implemented process) for providing a maintenance schedule using a predictive failure score that is prioritized by business impacts (¶ 34, Lines 1-11; The planned maintenance downtime is shown in the table along with the expected unplanned downtime and the total expected downtime. These values are a function of the decision about when maintenance is planned and also for time periods where none is planned the probability of a failure in that week is multiplied by the time cost of an unplanned maintenance, which will generally be greater than the time cost of a planned maintenance.), wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
Adendorff teaches generating by a processor of a machine learning hardware device (¶ 14, Lines 1-4; Predictive maintenance employs mathematics, statistics and machine learning techniques to estimate expected failure dates so that maintenance can be scheduled shortly before failure.)  the predictive failure score for each hardware device failure within a plurality of hardware devices to be serviced (¶ 29, Lines 1-7; A failure function for each component 12 is defined from a predictive maintenance model 22 for the component 12 and the current 
Adendorff does not teach wherein the hardware devices are automated teller machines 
However, McGraw teaches wherein the hardware devices are automated teller machines Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an ATM (as disclosed by McGraw) as the specific machine for which predictive failure analysis is performed in the method of predictive failure of machines (as disclosed by Adendorff). 
One of ordinary skill would have been motivated to substitute the ATM as the specific machine for which to perform predictive failure analysis because servicing a currently operational ATM may prevent a future malfunctioning of the ATM (see McGraw. Col. 1, Lines 64-67).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an ATM (as disclosed by McGraw) as the specific machine for which predictive failure analysis is performed in the method of predictive failure of machines (as disclosed by Adendorff), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, the prior art contained a method of predicting failure of different machines (disclosed by Adendorff) that differs from the claimed device only by the substitution of an ATM as the specific type of machines upon which to perform predictive 
Adendorff teaches setting at least one window to service said plurality of hardware devices; (¶ 21, Line 1-7; divides the time horizon into time buckets that define a set of time periods, measured in hours, days or week as appropriate to the machines and components being considered.);
Adendorff teaches determining by the processor a number of service misses for said plurality of hardwire devices during said at least one window (¶ 29, Line 9-12; ¶ 34, Lines 1 – 17; and Fig. 3; In Fig. 3, Adendorff depicts both a properly scheduled maintenance event in one week ('the period") scheduled before the calculated predicted failure and another scheduled maintenance four weeks after the calculated predicted failure (four "service misses")); 
Adendorff teaches prioritizing by a processor of the machine learning hardware device (¶ 14, Lines 1-4; Predictive maintenance employs mathematics, statistics and machine learning techniques to estimate expected failure dates so that maintenance can be scheduled shortly before failure.) each hardware device having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions (¶ 31, Lines 3-12; The solver 28 is accessible via a user interface 32 which presents the proposed plan(s) to the maintenance planner who can also input parameters and choices to influence the decision making. The role of the system 14 is to provide an optimization model of the maintenance that can be used to decide which maintenance option to use, through the use of an optimization engine, which will depend on the factors that are considered to be most important, such as overall cost or safety margin in respect to failure of components and so on., Examiner notes Adendorff captures the concept of “a number of cross bank transactions” with “cost of production losses due to production downtime”); and
Adendorff teaches generating by the processor of the machine learning hardware device (¶ 14, Lines 1-4; Predictive maintenance employs mathematics, statistics and machine learning techniques to estimate expected failure dates so that maintenance can be scheduled shortly before failure.) a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor (¶ 31, Line 7-12; options. The solver 28 is accessible via a user interface 32 which presents the proposed plan(s) to the maintenance planner who can also input parameters and choices to influence the decision making. The role of the system 14 is to provide an optimization model of the maintenance that can be used to decide which maintenance option to use, through the use of an optimization engine, which will depend on the factors that are considered to be most important, such as overall cost or safety margin in respect to failure of components and so on.), wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor (¶ 21, Lines 4-11; The decision variables of the problem define, for each machine 10 and for each component 12, in which time the use of prioritizing by said impact business factor increasing speed for the processing of the maintenance schedule by the processor (¶ 17, Line 8-14; The solution involves models that take significantly less time to build and maintain and are less computationally expensive than stochastic simulation models. The solution provides a way to transform a stochastic problem into a deterministic one that produces feasible (executable) and reasonably good solutions to the problem of the scheduling maintenance for the machines 10.).
Regarding Claim 21, Adendorff teaches A computer system comprising a computer processor, a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to (¶ 44, Lines 1-6; The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process):
Adendorff teaches generate a predictive failure score for each hardware device failure within a plurality of hardware devices to be serviced (¶ 29, Lines 1-7; A failure function for each component 12 is defined from a predictive maintenance model 22 for the component 12 and the current performance data 24 for the component 12, where the failure function defining the probability of failure of the component 12 in each of a set of time periods.), wherein the hardware devices are automated teller machines (ATMs);
Adendorff doesn't teach wherein the hardware devices are automated teller machines Therefore, it would have been obvious to one of ordinary skill in the art at the 
One of ordinary skill would have been motivated to substitute the ATM as the specific machine for which to perform predictive failure analysis because servicing a currently operational ATM may prevent a future malfunctioning of the ATM (McGraw, Col. 1, Lines 64-67).
Adendorff teaches set at least one window to service said plurality of hardware devices (¶ 21, Line 1-7; divides the time horizon into time buckets that define a set of time periods, measured in hours, days or week as appropriate to the machines and components being considered.);
Adendorff teaches determine a number of service misses for said plurality of hardwire devices during said at least one window (¶ 29, Line 9-12; ¶ 34, Lines 1 – 17; and Fig. 3; In Fig. 3, Adendorff depicts both a properly scheduled maintenance event in one week ('the period") scheduled before the calculated predicted failure and another scheduled maintenance four weeks after the calculated predicted failure (four "service misses"));;
Adendorff teaches prioritize the hardware device having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions (¶ 31, Lines 3-12; The solver 28 is accessible via a user interface 32 which presents the proposed plan(s) to the maintenance planner who can also 
Adendorff teaches generate a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor (¶ 31, Line 7-12; options. The solver 28 is accessible via a user interface 32 which presents the proposed plan(s) to the maintenance planner who can also input parameters and choices to influence the decision making. The role of the system 14 is to provide an optimization model of the maintenance that can be used to decide which maintenance option to use, through the use of an optimization engine, which will depend on the factors that are considered to be most important, such as overall cost or safety margin in respect to failure of components and so on.), wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor (¶ 21, Lines 4-11; The decision variables of the problem define, for each machine 10 and for each component 12, in which time bucket the next component maintenance should take place, in light of the objectives of the maintenance plan.), the use of prioritizing by said impact business factor increasing speed for the processing of the maintenance schedule by the processor (¶ 17, Line 8-14; The solution involves models that take significantly less time to build and maintain .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adendorff, in view of McGraw, as applied to claim 4 above, and further in view of Wolfe et al. (2018/0136288, hereafter referred to as Wolfe).
Regarding Claim 5, Adendorff and McGraw, teaches the method of claim 4. 
Adendorff and McGraw, does not teach wherein a greater a number of transactions for said each of the hardware having the predictive score, a higher the priority for said each of the hardware devices, and a lower a number of the transactions for said each of the hardware devices having the predictive score a lower the priority said each of the hardware devices.  
However, Wolfe, in the same field of endeavor, teaches wherein a greater a number of transactions for said each of the hardware having the predictive score, a higher the priority for said each of the hardware devices, and a lower a number of the transactions for said each of the hardware devices having the predictive score a lower the priority said each of the hardware devices  (¶ 7, Lines 3-7; a method for predicting time-to-failure and remaining-life of an electrical power system asset on usage characteristics of the asset which sets a higher priority accordingly, and ¶ 14; In an embodiment, the data representing operating characteristics of the asset comprises statistics relating to one or more of performance characteristics, environmental characteristics, and usage characteristics of the asset., Examiner notes the usage characteristic align with “a number of cross bank transactions” in the instant case).
.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adendorff, in view of McGraw, in view of Anderson et al. (US 8,725,625, hereafter referred to as Anderson).
Regarding Claim 6, Adendorff and McGraw teach the method of Claim 1.
Adendorff and McGraw do not teach the business impact factor comprises a measurement of a number of hardware devices proximate to a geographical location.
However, Anderson, in the same field of endeavor, does teach using the business impact factor comprises a measurement of a number of hardware devices proximate to a geographical location (Column 7, Lines 16-32; As shown in FIG. 19, the component characteristics can include cable attributes 1990 that include at least one of network information, structure information, feeder information and specific cable section information. The network information can include for example, ID information, cable and joint failure history and load information. The structure information can include the structure to and from which the cable is providing service, the relationship between the structures and the location of the structures., and Fig. 19 shows the “location and number of cables”).

Regarding Claim 7, Adendorff and McGraw, teach the method of Claim 1.
Adendorff and McGraw, do not teach the number of hardware devices is used to prioritize the predictive score by criticality of hardware devices, locality of hardware devices or a combination thereof, wherein criticality is a measure of the number of hardware devices at a single location and locality is the distance of an hardware device at a first location relative to an hardware device at a second location.
However, Anderson, in the same field of endeavor, does teach the number of hardware devices is used to prioritize the predictive score by criticality of hardware devices (Column 7, Lines 16-32; As shown in FIG. 19, the component characteristics can include cable attributes 1990 that include at least one of network information, structure information, feeder information and specific cable section information. The network information can include for example, ID information, cable and joint failure history and load information. The structure information can include the structure to and from which the cable is providing service, the relationship between the structures and the location of the structures., and Fig. 19 shows the “location and number of cables”), locality of hardware devices or a combination thereof, wherein criticality is a measure of the number of hardware devices at a single location and locality is the distance of an hardware device at a first location relative to an hardware device at a second location. (Column 2, Lines 51-55, FIG. 8 depicts a Geographic Information System display (Google Earth) of the Machine Learning Ranking of each component section of each feeder in a representative network. The higher the "window pane", the more susceptible each section is to impending failure., and Column 10 Lines 20-27; Various embodiments of the CAPT system provide mapping functionality. FIG. 8 is a display of cable sections in a particular network (38), which can be ranked according to their susceptibility to failure. Higher "window panes" or bars indicate a higher likelihood of failure for each cable section., and Fig. 19 shows the “location and number of cables”, Examiner points out the capability of determining the relative locations of installations using Google Earth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the optimization solver of Adendorff with Anderson’s geographic information system display of the learning machine ranking, the more susceptible each section is to impending failure, and cable count and location tracking for the benefit of better prioritizing preventive maintenance based on the comparative susceptibility to impending failure based on location and amount of hardware devices at location (Anderson, Column 2, Lines 52-54; Fig. 8).
Regarding Claim 8, Adendorff, McGraw and Anderson teach the method of Claim 7.
Anderson further teaches a lower a number of hardware devices at a single location a higher criticality value for the hardware device at the single location. (column 9, lines 36-40; An exemplary output of the CAPT System is provided in FIG. 6, in which cost vs. benefit data from 
Regarding Claim 9, Adendorff, McGraw and Anderson teach the Method of claim 7.
Anderson further teaches an isolated hardware device that is geographically further from a concentration of a plurality of hardware devices has a lower locality value than a close hardware device to the concentration of the plurality of hardware devices, the higher said locality value the higher said priority for the hardware device (Col. 9, Lines 41-44 and Fig. 6; An exemplary output of the CAPT System is provided in FIG. 6, in which cost vs. benefit data from various feeders are compared based on user-defined filters and sorts (810) (e.g. Jeopardy network reliability index, ODDS failure susceptibility index, feeder region)., Examiner points out that Anderson’s Capital Allocation Prioritization Tool (CAPT) uses Mean Time Between Failure (MTBF) and Estimated Cost, based on history to Prioritize Capital Investment into Preventive Maintenance.  The MTBF calculation is based on amount of cables at a feeder location.  The MTBF of an isolated low cable count, feeder will always indicate a lower risk of failure than higher cable count feeders, which lowers the priority of the isolated low cable count feeder).
Regarding Claim 10, Adendorff and McGraw teach the Method of Claim 1.
business impact factor comprises a manufacturer of the hardware device, a model number of the hardware device, or a combination thereof.
However, Anderson, in the same field of endeavor, does teach business impact factor comprises a manufacturer of the hardware device, a model number of the hardware device, or a combination thereof.  (Col. 7, line 32; The cable information can include for example, cable length and type, installation information including date, number of cables, cable voltage information, phase information and manufacturer information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the real time data of Adendorff with Anderson's application of tracking manufacturer information on equipment and components for the benefit tracking more details on the feeder information to improve the accuracy and consistency of the predictive modelling of potential failures.  (Anderson: Column 7, Lines 16-32; Fig. 18).
Regarding Claim 11, Adendorff and McGraw teach the Method of Claim 1.
Adendorff and McGraw do not teach the business impact factor comprises a comparison of actual failure of said hardware device to the predictive score.
However, Anderson, in the same field of endeavor, does teach the business impact factor comprises a comparison of actual failure of said hardware device to the predictive score.  (Col. 8, line 50-55; Comparison of the predicted performance metric with a predicted baseline performance metric can be preferable to comparing the predicted performance metric to the actually observed baseline performance metric, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the performance calculations of Adendorff with Anderson's application of analysis of predicted versus actual performance for the benefit of a goodness-of-fit for predicted Feeder failure rate versus the Actual failure rate to confirm the accuracy of the predictive modelling of potential failures.  (Anderson: Column 2, Lines 31-36; Fig. 4) 
Regarding Claim 12, Adendorff and McGraw teach the Method of Claim 1.
Adendorff and McGraw does not teach wherein said prioritizing by the processor of the machine learning hardware device for each hardware device having a predictive score for failure by the business impact factor comprises a regression model. 
However Anderson, in the same field of endeavor, does teach wherein said prioritizing by the processor of the machine learning hardware device for each hardware device having a predictive score for failure by the business impact factor comprises a regression model (Column 6, Lines 41-45; The databases also include "ODDS" data, which is a machine learning system that uses SVMs (support vector machines) to predict a ranking (or MTBF using SVM regression) from most likely to least likely feeders susceptible to impending failure, and Column 8, Lines 8-12; The web application layer can output, among other things, ranking visualizations, MTBF graphing systems, network/borough MTBF vs. cost display grids and feeder cost vs. benefit analysis details, including both tables and charts.).

Response to Remarks
Objections to the specification
Examiner is not sure which objections are stylistic in nature, but the remaining objections to the Specification are listed above in this office action.
Claim Objections
Claim 1 objected to because of the following informalities:  Last limitation (Amended):  “the use of prioritizing by said impact business factor” should read --the use of prioritizing by said business impact factor-- correction incorporated in current Office Action.  Has been corrected; Objection to Claim 1 is removed.
Rejections under 35 U.S.C. §101
Claims 1, 3-13, 20 and 21 stand rejected under 35 U.S.C. § 101 as being allegedly directed to non-statutory subject matter.

Support for this amendment is found throughout Applicants' originally filed patent
specification including paragraphs [0018].
The amendments to claims 1, 20 and 21 reflect a practical application. The issuance of a
service call to service the hardware.
In view of the present claim amendments, the rejections under 35 U.S.C. § 101 have been obviated.

Examiner Response:
The Amendment Claims 1, 3-13, 20 and 21 are rejected under 35 U.S.C. § 101. The amendments to Claims 1, 20 and 21 have not overcome the rationale for the original rejection.  The applicant previously amended the claim language from “usage” to the narrower limitation to “a number of cross bank transactions”.  The current amendment to Claims 1, 20 and 21 incorporate the terminology “sending a service call to the hardware devices”.  These changes do not address or eliminate the series of mental processes found throughout independent Claims 1, 20 and 21.  These mental processes are included in the enumerated groupings of abstract ideas listed in MPEP § 2106.04(a), which makes Claims 1, 20 and 21 and there dependent claims ineligible under 35 U.S.C. § 101. 
The applicant previously amendment to Claims 1, 20 and 21 adding the limitation: “the use of prioritizing by said impact business factor increasing speed for the processing of the maintenance schedule by the processor", which doesn’t integrate the abstract idea into a practical application.  The Applicant cites Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016), which addresses an improved way of storing data and does not address increasing speed for processing.  A more applicable citation can be found at MPEP 2106.05(a)(I), Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality, ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).  The rejections under 35 U.S.C. §101 stand based on the lack to integrate the abstract idea into a practical application.


Rejections under 35 U.S.C. §103
Claims 1, 3, 4, 13 and 20 stand rejected under 35 U.S.C. § 103 as being allegedly being
obvious over U.S. Patent Pub. No. 2017/0083822 to Adendorff et al. (hereinafter "Adendorff et al'') in view of U.S. Patent No. 9,342,963 to McGraw IV et al. (hereinafter "McGraw IV et al."). Claim 5 stands rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Adendorff in view of U.S. Patent Pub. No. 2018/0136288 to Wolfe et al. (hereinafter "Wolfe et al."). Claims 6-12 stand rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Adendorff in view of U.S. Patent No. 8,725,625 to Anderson et al. (hereinafter "Anderson et al.").
Applicants provide methods, systems and computer program products that first estimate when an ATM machine is going to fail, and then ranks the failing units by their business impact if they fail. The business impact in the claimed embodiments is their value according to their usage.  This means that ATM machines that are popular and used more are more value, and the predictive failure of those devices is prioritized over the predictive failure of less popular devices. Applicants' have amended the claims to more clearly reflect this feature of Applicants' claims. More particularly, claim 1 has been amended as follows:
1. A method of providing a maintenance schedule using a predictive failure score that is
prioritized by business impacts comprising:
receiving a predictive failure score for each hardware device failure within a plurality of
hardware devices to be serviced, wherein the hardware devices are automated teller machines
(ATMs);
setting at least one window to service said plurality of hardware devices;
determining a number of service misses for said plurality of hardware devices during said at least one window;
prioritizing by a processor of a machine learning hardware device each hardware device
having a predictive score for failure by a business impact factor, the business impact factor
ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions, and
generating by the processor of the machine learning hardware device a maintenance
schedule for the plurality of hardware devices to be serviced using the predictive score that has
been prioritized by said business impact factor, wherein said service misses are selected for
hardware devices having a lowest priority by said prioritizing of said predictive score by said
business impact factor; and
sending a service call to the hardware devices in accordance with the maintenance
schedule that was prioritized by the business impact factor.


Examiner Response:
The Amendment to Claims 1, 20 and 21 to send a service call is addressed by McGraw et al.  (column 1, Lines 60-67; In the event any threshold level is exceeded, then repair or replacement activities may accordingly be prepared, scheduled, and/or initiated., The Examiner reminds the reader that the language to send a service call is the cause for rejection under § 112(a) for being new matter as well as not sufficiently described and a § 112(b) rejection for not being particularly pointed out or distinctly claimed.  Thus, Applicant’s remarks are not persuasive.).

Adendorff et al. is far removed from Applicants' claims. Adendorff et al. only disclose
predictive maintenance. Paragraph 31, lines 7-12 of Adendorff et al., as cited by the Examiner for allegedly disclosing business impacts is only referring to the time and cost for repairing a unit. This reference has little to do with ranking devices that are estimated to fail by their usage.
Accordingly, Applicant respectfully submits that Adendorff et al. fails to disclose or
suggest at least "receiving a predictive failure score for each hardware device failure within a
plurality of hardware devices to be serviced, wherein the hardware devices are automated teller machines (ATMs); setting at least one window to service said plurality of hardware devices; determining a number of service misses for said plurality of hardware devices during said at least one window; prioritizing by a processor of a machine learning hardware device each hardware device having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions; and generating by the processor of the machine learning hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor, wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor", as recited in claim 1.  Claim 20 and new claim 21 recite similar subject matter.
Claims 1, 20 and 21 have been amended to reflect "sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor". Adendorff et al. fails to teach or suggest this limitation of Applicants' claims.

Examiner Response:

Secondly, Adendorff’s prediction analysis method in combination with McGraw et al would adopt the typical ATM input parameters needed to model and determine likelihood of failure which would be prioritized in a manner to attain best performance of the ATM system for the customer, which focus on customer service as well as business factors that affect profitability.  Applicant’s remarks are not persuasive.

McGraw IV et al. fails to fulfill the deficiencies of Adendorff et al. McGraw IV et al. has
been cited by the Examiner for counting transactions. McGraw IV et al. considers the number of
transactions of an ATM unit when trying to determine predictive failure. McGraw IV et al. is not
ranking ATM units by their business value.
Accordingly, Applicant respectfully submits that McGraw IV et al. fails to disclose or
suggest at least "receiving a predictive failure score for each hardware device failure within a
plurality of hardware devices to be serviced, wherein the hardware devices are automated teller machines (ATMs); setting at least one window to service said plurality of hardware devices; determining a number of service misses for said plurality of hardware devices during said at least one window; prioritizing by a processor of a machine learning hardware device each hardware device having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions. and generating by the processor of the machine learning hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor, wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor", as recited in claim 1. Claims 20 and 21 recite similar subject matter.
Claims 1, 20 and 21 have been amended to reflect "sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor". McGraw IV et al fails to teach or suggest this limitation of Applicants' claims.

Examiner Response:
Again, McGraw initially explains in the Abstract of their patent that the disclosure provides systems and methods for implementing a self-service terminal (SST) which is later disclosed to be an ATM, so the combination of Adendorff and McGraw do address ATMs.


The Examiner has cited Anderson et al for considering location in predicting failure of
hardware. Anderson et al is not ranking ATM units by their business value. Accordingly,
Applicant respectfully submits that Anderson et al fails to disclose or suggest at least "receiving
a predictive failure score for each hardware device failure within a plurality of hardware devices
to be serviced, wherein the hardware devices are automated teller machines (ATMs); setting at
least one window to service said plurality of hardware devices; determining a number of service
misses for said plurality of hardware devices during said at least one window; prioritizing by a
processor of a machine learning hardware device each hardware device having a predictive score for failure by a business impact factor, prioritizing by a processor of a machine learning
hardware device each hardware device having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions; and generating by the processor of the machine learning hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor, wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor", as recited in claim 1. Claims 20 and 21 recite similar subject matter.
Claims 1, 20 and 21 have been amended to reflect "sending a service call to the hardware
devices in accordance with the maintenance schedule that was prioritized by the business impact factor". Anderson et al. fails to teach or suggest this limitation of Applicants' claims.

Examiner Response:

Anderson does disclose a predictive failure score in utilizing the combination of Adendorff and McGraw.  In this combination Anderson would incorporate the parameters in Anderson’s Column 7, Lines 16-32; As shown in FIG. 19, the component characteristics can include cable attributes 1990 that include at least one of network information, structure information, feeder information and specific cable section information. The network information can include for example, ID information, cable and joint failure history and load information. The structure information can include the structure to and from which the cable is providing service, the relationship between the structures and the location of the structures., and Fig. 19 shows the “location and number of cables’, allowing Adendorff to develop a predictive failure score and ranking including the knowledge of locations of the assets and customers in the analysis. Applicant’s remarks are not persuasive.  

Wolfe et al is directed to an electrical power system. The reference is far removed from
Applicants' claims. Accordingly, Applicant respectfully submits that Wolfe et al. fails to disclose
or suggest at least "receiving a predictive failure score for each hardware device failure within a
plurality of hardware devices to be serviced, wherein the hardware devices are automated teller machines (ATMs); setting at least one window to service said plurality of hardware devices; determining a number of service misses for said plurality of hardware devices during said at least one window; prioritizing by a processor of a machine learning hardware device each hardware device having a predictive score for failure by a business impact factor, prioritizing by a processor of a machine learning hardware device each hardware device having a predictive score for failure by a business impact factor, the business impact factor ranking the hardware devices by a number of cross bank transactions, wherein hardware devices having a greater number of cross bank transactions have a higher business impact factor than hardware devices having a lower number of cross bank transactions; and generating by the processor of the machine learning hardware device a maintenance schedule for the plurality of hardware devices to be serviced using the predictive score that has been prioritized by said business impact factor, wherein said service misses are selected for hardware devices having a lowest priority by said prioritizing of said predictive score by said business impact factor", as recited in claim 1. Claims 20 and 21 recite similar subject matter.
Claims 1, 20 and 21 have been amended to reflect "sending a service call to the hardware devices in accordance with the maintenance schedule that was prioritized by the business impact factor". Wolfe et al. fails to teach or suggest this limitation of Applicants' claims.

Examiner Response:
Applicant suggests that Wolfe is directed to an electric power system and is far removed from Applicant’s claims.  The Examiner does not agree with this assessment.  Wolfe’s invention applies to systems that are very similar in structure and require similar management techniques to maintain efficiency and profitable operations.  Similar to above comments, the combination of Adendorff, McGraw, Anderson and Wolfe make obvious the creating a prediction model, using machine learning to further calculate a value loss function toward the benefit of understanding the business impact then setting a window based on this prioritization to create a schedule for both the planned and unplanned maintenance for the prioritized plan to optimize operations for the business.  Applicant’s remarks are not persuasive.
Thus, based on the responses above, the amended claims remain rejected under U.S.C. 35 § 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627